Citation Nr: 1502390	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from October 1990 to October 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The record does not contain a waiver of review by the agency of original jurisdiction (AOJ) of medical evidence (a November 2012 VA PTSD disability benefits questionnaire) added to the Veteran's Virtual VA claims file since the issuance of the October 2012 Statement of the Case.  However, to the extent that the action taken herein with regard to the claim for service connection for an acquired psychiatric disorder to include PTSD is favorable to the Veteran, the Board finds there is no risk of prejudice to him from proceeding without the waiver.

The claim for service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  Please note that this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

FINDING OF FACT

The Veteran has PTSD with an obsessive compulsive disorder that is as likely as not related to his active duty.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD with an obsessive compulsive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of service connection for an acquired psychiatric disorder to include PTSD is being granted in full.  Any error related to VA's duties to notify and assist with regard to this claim is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the current appeal, the Veteran contends that he has PTSD as a result of his duties as a combat engineer when he was subject to live ordinances and explosives and assisted with bomb disposal, and was assisting with putting out a fire with live ammunition exploding nearby.  In this regard, the Board notes that the service treatment records are negative for complaints, findings, or diagnosis of a psychiatric disability.  The Veteran's August 1994 separation examination notes that he was clinically evaluated as normal with regards to psychiatric evaluation.  

However, his DD 214 reflects that his military occupational specialty (MOS) was that of a combat engineer.  Further, a November 2010 VA medical record notes that the Veteran has PTSD related to service and childhood.  

Also, in March 2011, the Veteran's mother stated that, when the Veteran returned from the Army, she noticed a lot of differences in his personality and demeanor.  He was not sleeping well, was very restless, and had trouble relaxing.  If things did not go right, he had a quick temper, and if things were not done to his satisfaction, he could not move on until it was done right.  She stated that, when she talked to him on the phone, his mind seemed like it was elsewhere.  She indicated that he developed an anxiousness.  

In a March 2011 letter, the Veteran stated that shortly after discharge he began to not sleep right, his mind was constantly racing, and he had a hard time concentrating. Over the next several months, things got worse, and he developed a lack of patience dealing with people. He expects a high level of organization and service from people and when that does not happen he quickly gets angry. He stated that a psychiatrist diagnosed him with a severe anxiety disorder.  

In a separate March 2011 letter, the Veteran stated that in service he worked with explosives and around all other ordinances as a combat engineer.  He stated on one occasion, he was on a range and a fire broke out.  They were told to stack weapons and were ordered to grab water backpacks with pumps to fight the fire.  While trying to put out the fire, there was an extremely loud explosion nearby him.  A solider about 50 feet away from him was badly hurt.  There was another incident which involved an accidental discharge of a M60 machine gun by an M60 gunner who did not obey the cease fire order.  The gunner fired approximately 3 feet from where he was kneeling. 
A March 2011 VA medical record notes that the Veteran reported insomnia and hypervigilance since discharge from service.  A May 2011 VA psychiatry record reflects that he was diagnosed with anxiety disorder, not otherwise specified, obsessive-compulsive disorder, phobias, PTSD, rule out bipolar II.  He endorsed anxiety since his discharge from service.  

In a July 2011 letter, the Veteran stated that his duties in service including working with explosives, breaching and building obstacles and mine warfare.  His job was stressful and working with live ammunition was dangerous.  The one time he recalled that he felt scared and helpless was in a valley where he was sent for training.  The training was live fire with demolition meaning that they were going to blow wire that was in place in a minefield.  A fire started earlier-in the day near this minefield as a result of this training.  Munitions were going off as the fire continued.  They were ordered to go towards the fire with their water backpacks to put out the fire.  As they proceeded in to the fire, at nighttime they fanned out to put out the fire.  A loud noise and flash happened.  He felt the wave come off of it.  He heard a lot of screaming and people started to run to get out of the gulch.  He stated that he did not lose consciousness but he had problems with hearing since then.  One man was medivaced out with a serious injury.  The Veteran stated that he has had anxiety, hypervigilance, and irritability since this event.  

In a November 2012 VA DBQ, a psychiatrist diagnosed the Veteran with PTSD, obsessive compulsive disorder, mood disorder not otherwise specified (probably bipolar II), and generalized anxiety disorder.  The examiner indicated that it was partially possible to differentiate the Veteran's symptoms attributable to each diagnosis.  The doctor noted that the Veteran's insomnia and impaired concentration were due to PTSD, GAD, and depression.  His intensive memories, triggered recall, social isolation, avoidance, hypervigilance, startle, and anger are mostly due to his PTSD.  The examiner opined that the Veteran has severe OCD, which is related to his PTSD, and that the causation events were from his bomb disposal duties which ingrained meticulous, just-so routines.  The doctor noted that he had reviewed all of the mental health records from April 2011 to November 2012.  Events in service noted included being almost blown up; a soldier somewhat close caught on fire, and that he handled and disarmed munitions daily.  He was terrified of heights and had to make several jumps out of hovering choppers.  The psychiatrist addressed the PTSD criteria and concluded that the Veteran met the diagnosis for PTSD pursuant to the DSM-IV.  

In a November 2013 buddy statement, a former service member stated that he served three years with the Veteran in Hawaii.  He described an incident at the "demo range" where the Veteran was near some rounds that went off in a fire fighting incident.  They had to put on water backpacks to fight the fire in a "dangerous" area.  There were ordinances all around them and you could hear rounds going off in the distance.  He stated that it was not a safe place to be, but they were ordered to go.  

As this discussion illustrates, the Veteran has consistently asserted that his in-service included regular exposure to live ordinances and ammunition, bomb disposal, an occasion where he was fighting a fire where live rounds were going off in close proximity, and another incident where there was an accidental discharge of a weapon that was fired approximately 3 feet from where the Veteran was kneeling.  In support, the Board notes that the Veteran's MOS was that of a combat engineer and a fellow service member has submitted a credible statement consistent with the Veteran's assertions.  Consequently, the Board finds that the Veteran's consistent report of experiencing fear or anxiety while performing his duties as a combat engineer is competent evidence of an in-service stressor that is consistent with his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Significantly, moreover, an uncontroverted DBQ opinion from a VA physician in November 2012 showed a diagnosis of PTSD consistent with the DSM-IV that was related to the Veteran's verified in-service stressor.  Moreover, this examiner opined that the Veteran's severe obsessive compulsive disorder is related to his PTSD.  

Accordingly, and based on this evidentiary posture, the Board finds that the evidence supports a finding that the Veteran has PTSD that is at least as likely as not related to his military service.  Moreover, his obsessive compulsive disorder has been competently and credibly associated with his PTSD.  The benefit of the doubt rule is therefore for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD, with an obsessive compulsive disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

ORDER

Entitlement to service connection for PTSD, with an obsessive compulsive disorder, is granted.  

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for a bilateral foot disability.  In this regard, the Board notes that the Veteran's August 1994 separation examination reflects that his feet were evaluated as clinically abnormal.  It was noted that the Veteran had bilateral foot pain, especially with long road marches or field time.  X-rays were positive for a stress fracture.  

In a February 2011 VA feet examination report, the examiner noted that the Veteran had a normal foot for his age.  X-rays revealed normal findings.  The examiner opined that it is less likely than not that the Veteran's current pedal situation is related to stress fractures that occurred 20 years ago in service.  It is unclear from the examination whether the Veteran was found at that time to have an actual diagnosed disability.  Regardless, the examiner did not address the etiology of plantar fasciitis/ foot strain that was diagnosed in an August 2010 VA medical record.  The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  McCain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, the examiner failed to take into consideration the Veteran's credible assertions to suffering with pain in his feet that started in basic training and continued to present day.  Therefore, the Board finds that the February 2011 VA feet examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Prior to scheduling this examination, all outstanding VA medical records from March 2013 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records from March 2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).  

2.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran, to determine the etiology of any diagnosed bilateral foot disability, to include plantar fasciitis/foot strain diagnosed in an August 2010 VA medical record.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify all diagnosed foot disabilities, to include plantar fasciitis/foot strain diagnosed in August 2010, and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral foot disability is related to the Veteran's active service, to include stress fracture.  In expressing this opinion, the examiner should take into consideration the Veteran's contentions as to onset and continuity of bilateral foot symptoms since service.  The examiner should reconcile his or her findings with those provided in the February 2011 VA examination report.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. If the examiner is unable to render a requested opinion without resort to pure speculation, he/she must so state and a complete rationale for such a finding must be provided.

3.  After ensuring compliance with the instructions set forth above, readjudicate the claim for service connection for a bilateral foot disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).   He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


